|S|1199540919|T|0032010002619954091975013472320|S|



                        Case 4:19-cv-00623-SDJ-KPJ Document 11-1 Filed 12/05/19 Page 1 of 3 PageID #: 53
                    DEPT 608    7716345319050
                    PO BOX 4115
                    CONCORD CA 94524
                                                                        FOR RETURN MAIL PURPOSES ONLY
                    *NTS7716345319050*


                    ADDRESS SERVICE REQUESTED




                                   JANICE CROWTHER
                                   2020 HUNTCLIFFE CT
                                   ALLEN TX 75013-4723




                                                                                           NTS68C-0523-1199540919-00186-186
                                                                                                    page 1 of 3
|D|1199540919|T|0032010002619954091975013472320|S|



                        Case 4:19-cv-00623-SDJ-KPJ Document 11-1 Filed 12/05/19
                                                                         ACCOUNTPage 2 of 3 PageID #: 54
                                                                                  IDENTIFICATION
                                                     NATIONAL CREDIT SERVICES, INC
                                                     MAIL TO: PO BOX 766
                                                     BOTHELL, WA 98041-0766                      Client: US Department of Education
                                                     (866) 889-3902 / Fax (425) 398-6675
                                                     Hours of Operation:                         Principal Balance   :$ 128,923.76
                                                     Monday-Friday 8:00am to 5:00pm Pacific Time Interest            :$ 27,085.74
         Account No: 2164327                                                                     Fees & Costs        :$ 27,956.90
                                                                                                 Total Balance       :$ 183,966.40
         JANICE CROWTHER
         2020 HUNTCLIFFE CT
         ALLEN, TX 75013-4723

                                                                                                                                          May 23, 2019

                                                                               Help Us Help You

                The United States Department of Education has engaged us to collect the above defaulted student
                loan or grant overpayment debt. We suggest you telephone our toll free number (866) 889-3902 so
                we may help you. Some of the options available to you are:

                •             Compromise a portion of your debt for payment of the remaining balance.
                •             Rehabilitation of your loan by your commitment to repay the debt by making nine qualifying
                              monthly payments.
                •             Establishing of an affordable monthly payment plan based upon your income and verifiable
                              financial information; or,
                •             Consolidation of your loan(s) into a new loan.

                Working together with our Customer Support Staff, we are confident one of these options can fit your
                needs. Call us today at (866) 889-3902 to discuss these options in greater detail.

                If you do not make arrangements to pay the account in full, agree to an acceptable payment plan, or
                set up an authorized administrative resolution, we may recommend that the U.S. Department of
                Education (ED) initiate Administrative Wage Garnishment or litigation in Federal Court. Please be
                advised that the Debt Collection Improvement Act empowers the Secretary of Education to apply any
                tax refund to which you may be entitled against your debt (31 U.S.C. §3720A) or to garnish 15% of
                your disposable wages (31 U.S.C. §3720D) to those individuals' wages who refuse to pay their legal
                obligations to ED, without having to bring action in Federal Court. You will not be eligible for any
                additional federally insured student loans until your debt is repaid or forgiven. (31 U.S.C. §3720B).

                  THIS HAS BEEN SENT TO YOU BY A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT
                        A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

                                    SEE THE REVERSE SIDE OF THIS LETTER FOR IMPORTANT INFORMATION.




                                                                                                                           NTS68C-0523-1199540919-00186-186
     Case 4:19-cv-00623-SDJ-KPJ Document 11-1 Filed 12/05/19 Page 3 of 3 PageID #: 55
ONE OF THE NOTICES BELOW MAY APPLY TO YOU IF YOU LIVE IN ONE OF THE STATES LISTED.
PLEASE REVIEW THE FOLLOWING INFORMATION.
FOR MILITARY PERSONNEL
IF YOU ARE CURRENTLY SERVING ACTIVE DUTY OR HAVE SERVED IN THE UNIFORMED SERVICES
WITHIN THE PRIOR 180 DAYS, YOU MAY QUALIFY FOR A LOWER INTEREST RATE AND REDUCTION
IN COLLECTION FEES THROUGH THE SERVICE MEMBERS CIVIL RELIEF ACT (SCRA). TO OBTAIN
MORE INFORMATION, PLEASE CONTACT OUR OFFICE OR ON-LINE AT WWW.STUDENTAID.ED.GOV.
COLORADO
A CONSUMER HAS THE RIGHT TO REQUEST IN WRITING THAT A DEBT COLLECTOR OR
COLLECTION AGENCY CEASE FURTHER COMMUNICATION WITH THE CONSUMER. A WRITTEN
REQUEST TO CEASE COMMUNICATION WILL NOT PROHIBIT THE DEBT COLLECTOR OR
COLLECTION AGENCY FROM TAKING ANY OTHER ACTION AUTHORIZED BY LAW TO COLLECT THE
DEBT.
FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE:
www.coag.gov/car.
LAW OFFICES OF IRVIN BORENSTEIN
13111 EAST BRIARWOOD AVE #340
CENTENNIAL, CO. 80112
(303) 468-5788
KANSAS
AN INVESTIGATIVE CONSUMER REPORT, WHICH INCLUDES INFORMATION AS TO YOUR
CHARACTER, GENERAL REPUTATION, PERSONAL CHARACTERISTICS AND MODE OF LIVING, HAS
BEEN REQUESTED. YOU HAVE THE RIGHT TO REQUEST ADDITIONAL INFORMATION, WHICH
INCLUDES THE NATURE AND SCOPE OF THE INVESTIGATION.
MASSACHUSETTS
NOTICE OF IMPORTANT RIGHTS YOU HAVE THE RIGHT TO MAKE A WRITTEN OR ORAL REQUEST
THAT TELEPHONE CALLS REGARDING YOUR DEBT NOT BE MADE TO YOU AT YOUR PLACE OF
EMPLOYMENT. ANY SUCH ORAL REQUEST WILL BE VALID FOR ONLY TEN DAYS UNLESS YOU
PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED OR DELIVERED WITHIN
SEVEN DAYS OF SUCH REQUEST. YOU MAY TERMINATE THIS REQUEST BY WRITING TO
COLLECTION AGENCY.
MINNESOTA - THIS AGENCY IS LICENSED BY MINNESOTA DEPARTMENT OF COMMERCE.

NORTH CAROLINA - NC PERMIT NO. 103362. 2525 220th St SE #200, Bothell, WA 98021
TENNESSEE
THIS AGENCY IS LICENSED BY THE COLLECTION SERVICE BOARD OF THE DEPARTMENT OF
COMMERCE AND INSURANCE OF THE STATE OF TENNESSEE.
WISCONSIN - This collection agency is licensed by the Division of Banking in the Wisconsin Department of
Financial Institutions, www.wdfi.org. P.O. Box 7876, Madison, WI 53707
NORMAL BUSINESS HOURS FOR NATIONAL CREDIT SERVICES, INC. ARE 8:00A.M TO 5:00P.M.
PACIFIC TIME MONDAY THROUGH FRIDAY.

As of the date of this letter, you owe the amount stated on the reverse side of this letter. Because your student
loan or grant overpayment you may require you to pay interest on the outstanding portion of your balance, as
well as late charges and costs of recovery, which vary from day to day, the amount required to pay your
account in full on the day you send payment may be greater than the amount stated here. If you pay the
amount stated here, an adjustment may be necessary after we receive your payment. In that event, we will
notify you of any adjustment in your balance. We encourage you to call prior to making a payment intended to
pay your account in full.




                                                                                           NTS68C-0523-1199540919-00186-186
